UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 10-Q (Mark One) x QUARTERLY REPORT PURSUANT TO SECTION13 OR 15(d)OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended Sept. 30, 2010 or o TRANSITION REPORT PURSUANT TO SECTION13 OR 15(d)OF THE SECURITIES EXCHANGE ACT OF 1934 Commission File Number: 001-03789 Southwestern Public Service Company (Exact name of registrant as specified in its charter) New Mexico 75-0575400 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) Tyler at Ninth Amarillo, Texas (Address of principal executive offices) (Zip Code) (303) 571-7511 (Registrant’s telephone number, including area code) Indicate by check mark whether the registrant (1)has filed all reports required to be filed by Section13 or 15(d)of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90 days.xYesoNo Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule405 and Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).oYesoNo Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule12b-2 of the Exchange Act. Large accelerated filer o Accelerated filer o Non-accelerated filer x Smaller reporting company o (Do not check if smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule12b-2 of the Exchange Act).oYesxNo Indicate the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date. Class Outstandingat Nov. 1, 2010 Common Stock, $1 par value 100 shares Southwestern Public Service Company meets the conditions set forth in General Instruction H (1)(a)and (b)of Form10-Q and is therefore filing this Form10-Q with the reduced disclosure format specified in General Instruction H (2)to such Form10-Q. TABLE OF CONTENTS PARTI - FINANCIAL INFORMATION Item l. Financial Statements (Unaudited) 3 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 17 Item 4. Controls and Procedures 20 PARTII - OTHER INFORMATION Item 1. Legal Proceedings 20 Item 1A. Risk Factors 21 Item 6. Exhibits 22 SIGNATURES 23 Certifications Pursuant to Section 302 1 Certifications Pursuant to Section 906 1 Statement Pursuant to Private Litigation 1 This Form10-Q is filed by Southwestern Public Service Company, a New Mexico corporation (SPS). SPS is a wholly owned subsidiary of XcelEnergyInc. (XcelEnergy). Additional information on XcelEnergy is available on various filings with the Securities and Exchange Commission (SEC). 2 Table of Contents PARTI. FINANCIAL INFORMATION Item 1. FINANCIAL STATEMENTS SOUTHWESTERN PUBLIC SERVICE COMPANY STATEMENTS OF INCOME (UNAUDITED) (amounts in thousands of dollars) Three Months Ended Sept.30, Nine Months Ended Sept.30, Operating revenues $ Operating expenses Electric fuel and purchased power Other operating and maintenance expenses Demand side management program expenses Depreciation and amortization Taxes (other than income taxes) Total operating expenses Operating income Other income (expense), net ) ) 31 ) Allowance for funds used during construction – equity Interest charges and financing costs Interest charges – includes other financing costs of $666, $662, $1,975 and $1,989, respectively Allowance for funds used during construction – debt ) Total interest charges and financing costs Income before income taxes Income taxes Net income $ See Notes to Financial Statements 3 Table of Contents SOUTHWESTERN PUBLIC SERVICE COMPANY STATEMENTS OF CASH FLOWS (UNAUDITED) (amounts in thousands of dollars) Nine Months Ended Sept.30, Operating activities Net income $ $ Adjustments to reconcile net income to cash provided by operating activities: Depreciation and amortization Demand side management program amortization expenses Deferred income taxes Amortization of investment tax credits ) ) Allowance for equity funds used during construction ) ) Net realized and unrealized hedging and derivative transactions ) Changes in operating assets and liabilities: Accounts receivable ) Accrued unbilled revenues ) Recoverable electric energy costs ) Inventories ) Prepayments and other ) Accounts payable ) ) Deferred electric energy costs ) Net regulatory assets and liabilities Other current liabilities Change in other noncurrent assets ) ) Change in other noncurrent liabilities ) ) Net cash provided by operating activities Investing activities Utility capital/construction expenditures ) ) Allowance for equity funds used during construction Investments in utility money pool arrangement ) ) Receipts from utility money pool arrangement Net cash used in investing activities ) ) Financing activities Borrowings under utility money pool arrangement - Repayment of long-term debt ) ) Capital contributions from parent Dividends paid to parent ) ) Net cash used in financing activities ) ) Net decrease in cash and cash equivalents ) ) Cash and cash equivalents at beginning of period Cash and cash equivalents at end of period $ $ Supplemental disclosure of cash flow information: Cash paid for interest, net of amounts capitalized $ ) $ ) Cash paid for income taxes, net ) ) Supplemental disclosure of non-cash investing transactions: Property, plant and equipment additions in accounts payable $ $ See Notes to Financial Statements 4 Table of Contents SOUTHWESTERN PUBLIC SERVICE COMPANY BALANCE SHEETS (UNAUDITED) (amounts in thousands of dollars) Sept.30, 2010 Dec.31, 2009 Assets Current assets Cash and cash equivalents $ $ Investments in utility money pool arrangement - Accounts receivable, net Accounts receivable from affiliates Accrued unbilled revenues Inventories Recoverable electric energy costs Derivative instruments valuation Deferred income taxes Prepayments and other Total current assets Property, plant and equipment, net Other assets Regulatory assets Derivative instruments valuation Other Total other assets Total assets $ $ Liabilities and Equity Current liabilities Current portion of long-term debt $ $ - Borrowings under utility money pool arrangement - Accounts payable Accounts payable to affiliates Deferred electric energy costs Taxes accrued Accrued interest Dividends payable Derivative instruments valuation Other Total current liabilities Deferred credits and other liabilities Deferred income taxes Deferred investment tax credits Regulatory liabilities Asset retirement obligations Derivative instruments valuation Pension and employee benefit obligations Other Total deferred credits and other liabilities Commitments and contingent liabilities Capitalization Long-term debt Common stock – authorized 200 shares of $1.00 par value; outstanding 100 shares - - Additional paid in capital Retained earnings Accumulated other comprehensive loss ) ) Total common stockholder’s equity Total liabilities and equity $ $ See Notes to Financial Statements 5 Table of Contents SOUTHWESTERN PUBLIC SERVICE COMPANY Notes to Financial Statements (UNAUDITED) In the opinion of management, the accompanying unaudited financial statements contain all adjustments necessary to present fairly, in accordance with accounting principles generally accepted in the United States of America (GAAP), the financial position of SPS as of Sept. 30, 2010, and Dec.31, 2009; the results of its operations for the three and nine months ended Sept. 30, 2010 and 2009; and its cash flows for the nine months ended Sept. 30, 2010 and 2009.All adjustments are of a normal, recurring nature, except as otherwise disclosed.Management has also evaluated the impact of events occurring after Sept. 30, 2010 up to the date of issuance of these financial statements.These statements contain all necessary adjustments and disclosures resulting from that evaluation.The Dec.31,2009 balance sheet information has been derived from the audited 2009 financial statements.These notes to the financial statements have been prepared pursuant to the rulesand regulations of the SEC for Quarterly Reports on Form10-Q.Certain information and note disclosures normally included in financial statements prepared in accordance with GAAP have been condensed or omitted pursuant to such rulesand regulations.For further information, refer to the financial statements and notes thereto included in the SPS Annual Report on Form10-K for the year ended Dec.31, 2009, filed with the SEC on March1,2010.Due to the seasonality of SPS’s electric sales, interim results are not necessarily an appropriate base from which to project annual results. 1. Summary of Significant Accounting Policies Except to the extent updated or described below, the significant accounting policies set forth in Note 1 to the financial statements in SPS’ Annual Report on Form10-K for the year ended Dec.31,2009, appropriately represent, in all material respects, the current status of accounting policies and are incorporated herein by reference. Reclassifications — Demand side management program amortization expenses for the nine months ended Sept.30,2009 were reclassified as a separate line item from depreciation and amortization expenses within the statements of cash flows.The reclassification did not have an impact on net cash provided by operating activities. 2. Accounting Pronouncements Recently Adopted Consolidation of Variable Interest Entities — In June2009, the Financial Accounting Standards Board (FASB) issued new guidance on consolidation of variable interest entities. The guidance affects various elements of consolidation, including the determination of whether an entity is a variable interest entity and whether an enterprise is a variable interest entity’s primary beneficiary. These updates to the FASB Accounting Standards Codification (ASC or Codification) were effective for interim and annual periods beginning after Nov.15, 2009.SPS implemented the guidance on Jan. 1, 2010, and the implementation did not have a material impact on its financial statements.For further information and required disclosures regarding variable interest entities, see Note 6 to the financial statements. Fair Value Measurement Disclosures — In January2010, the FASB issued Fair Value Measurements and Disclosures (Topic820)— Improving Disclosures about Fair Value Measurements (Accounting Standards Update (ASU) No.2010-06), which updates the Codification to require new disclosures for assets and liabilities measured at fair value. The requirements include expanded disclosure of valuation methodologies for fair value measurements, transfers between levels of the fair value hierarchy, and gross rather than net presentation of certain changes in Level3 fair value measurements. The updates to the Codification contained in ASU No.2010-06 were effective for interim and annual periods beginning after Dec.15, 2009, except for requirements related to gross presentation of certain changes in Level3 fair value measurements, which are effective for interim and annual periods beginning after Dec.15, 2010.SPS implemented the portions of the guidance required on Jan. 1, 2010, and the implementation did not have a material impact on its financial statements.For further information and required disclosures, see Note 9 to the financial statements. 6 Table of Contents 3. Selected Balance Sheet Data (Thousands of Dollars) Sept.30, 2010 Dec.31, 2009 Accounts receivable, net Accounts receivable $ $ Less allowance for bad debts (4,878 ) (4,415 ) $ $ Inventories Materials and supplies $ $ Fuel $ $ Property, plant and equipment, net Electric plant $ $ Construction work in progress Total property, plant and equipment Less accumulated depreciation (1,670,396 ) (1,612,291 ) $ $ 4. Income Taxes Medicare PartD Subsidy Reimbursements — In March2010, the Patient Protection and Affordable Care Act was signed into law. The law includes provisions to generate tax revenue to help offset the cost of the new legislation. One of these provisions reduces the deductibility of retiree health care costs to the extent of federal subsidies received by plan sponsors that provide retiree prescription drug benefits equivalent to Medicare PartD coverage, beginning in 2013. Based on this provision, SPS is subject to additional taxes and is required to reverse previously recorded tax benefits in the period of enactment. SPS expensed approximately $1.9 million of previously recognized tax benefits relating to Medicare PartD subsidies during the first quarter of 2010. SPS does not expect the $1.9 million of additional tax expense to recur in future periods. The 2010 effective tax rate (ETR) will increase due to additional tax expense of approximately $0.5 million associated with current year retiree health care accruals. Federal Audit — SPS is a member of the XcelEnergy affiliated group that filesa consolidated federal income tax return. During the first quarter of 2010, the Internal Revenue Service (IRS) completed an examination of XcelEnergy’s federal income tax returns of tax years 2006 and 2007. The IRS did not propose any material adjustments for those tax years. The statute of limitations applicable to XcelEnergy’s 2006 federal income tax return expired in August 2010.The statute of limitations applicable to XcelEnergy’s 2007 federal income tax return will expire in September 2011.The IRS commenced an examination of tax years 2008 and 2009 in the third quarter of 2010.As of Sept. 30, 2010, the IRS had not proposed any material adjustments to tax years 2008 and 2009. State Audits — SPS is a member of the XcelEnergy affiliated group that files consolidated state income tax returns. As of Sept.30,2010, SPS’s earliest open tax year that is subject to examination by state taxing authorities under applicable statutes of limitations is 2005. During the second quarter of 2010, the state of Texas completed its audit of tax years 2006 and 2007. No change in tax liability was proposed. There currently are no state income tax audits in progress. Unrecognized Tax Benefits — The unrecognized tax benefit balance includes permanent tax positions, which if recognized would affect the annual ETR. In addition, the unrecognized tax benefit balance includes temporary tax positions for which the ultimate deductibility is highly certain but for which there is uncertainty about the timing of such deductibility. A change in the period of deductibility would not affect the ETR but would accelerate the payment of cash to the taxing authority to an earlier period. A reconciliation of the amount of unrecognized tax benefit is as follows: (Millions of Dollars) Sept.30, 2010 Dec.31, 2009 Unrecognized tax benefit - Permanent tax positions $ $ Unrecognized tax benefit - Temporary tax positions Unrecognized tax benefit balance $ $ 7 Table of Contents The increase in the unrecognized tax benefit balance of $0.4million from June 30, 2010 to Sept. 30, 2010 and $0.8 million from Dec.31,2009 to Sept.30,2010 was due to the addition of uncertain tax positions related to current and prior years’ activity.SPS’ amount of unrecognized tax benefits could significantly change in the next 12months as the IRS audit progresses and state audits resume.At this time, due to the uncertain nature of the audit process, it is not reasonably possible to estimate an overall range of possible change. 5. Rate Matters Except to the extent noted below, the circumstances set forth in Note 13 to the financial statements included in SPS’ Annual Report on Form10-K for the year ended Dec.31, 2009 appropriately represent, in all material respects, the current status of other rate matters, and are incorporated herein by reference. Pending and Recently Concluded Regulatory Proceedings— Public Utility Commission of Texas (PUCT) Texas Retail Base Rate Case — In May 2010, SPS filed a Texas rate case with the PUCT, seeking an annual base rate increase of approximately $62 million.On a net basis, the request seeks to increase customer bills by approximately $53.4 million, or 7 percent.The rate filing is based on a 2009 test year adjusted for known and measurable changes, a requested return on equity (ROE) of 11.35 percent, an electric rate base of $1.031 billion and an equity ratio of 51.0 percent.The following table summarizes the request: (Millions of Dollars) Request Proposed base rate increase $ Franchise fee cost recovery Nitrogen oxide emission allowances Purchased capacity recovery factor ) Transmission cost recovery factor ) Adjusted rate increase $ The filing with the PUCT also includes a request to reconcile SPS’ fuel and purchased power costs for calendar years 2008 and 2009.As of Dec.31,2009, SPS had a fuel cost under-recovery of approximately $3.3 million. In September 2010, SPS filed an agreement with the intervening parties to abate, or suspend, the procedural schedule for a 90-day extension in this case.The extension allows time for SPS to receive regulatory approval of the sale of distribution assets to the city of Lubbock, Texas (Lubbock), noted below, and to allow the intervening parties to ascertain the financial impact of the sale.SPS made a filing on Oct. 19, 2010 showing the on-going savings related to the Lubbock sale.As part of the agreement to abate the procedural schedule, the parties agreed that the effective date of implementation of SPS’ new rates is expected to be Feb. 16, 2011. This will be accomplished either by establishing interim rates effective on Feb. 16, 2011; or by making the final rates effective retroactive back to Feb. 16, 2011 from the date SPS implements final rates, after the PUCT issues its final order.The revised procedural schedule is as follows: ● Intervenor direct testimony due Jan.18,2011; ● PUCT staff direct testimony due Jan.25,2011; ● PUCT staff and intervenor cross rebuttal testimony due Feb.1,2011; ● SPS rebuttal testimony due Feb.8,2011; and ● Hearings on Feb.21,2011 through March11,2011. Lubbock Electric Distribution Assets— In November2009, SPS entered into an agreement with Lubbock, in which SPS will sell its electric distribution system assets in Lubbock to Lubbock Power and Light for approximately $87 million.As part of this transaction, SPS will continue to provide the wholesale power to meet the electric load for the customers that SPS currently serves.The wholesale power agreements provide for formula rates that change annually based on the actual cost of service.The formula rate with West Texas Municipal Power Agency (WTMPA) reflects an initial 10.5 percent ROE.All or portions of this transaction are subject to review and approval by the PUCT, the New Mexico Public Regulation Commission (NMPRC) and the Federal Energy Regulatory Commission (FERC).It is anticipated that any resulting gain on the sale of assets will be shared with retail customers in Texas, as determined in the Texas retail base rate case discussed above. The FERC accepted the amended WTMPA full-requirements contract in February 2010.SPS filed its application before the PUCT in January 2010 for the approvals related to the sale of distribution assets to Lubbock.In June 2010, an uncontested settlement was filed resolving all issues in the Texas proceeding relating to the transaction.The PUCT approved the uncontested settlement in August2010. 8 Table of Contents In June 2010, SPS filed its application in New Mexico for approval of the transaction.Settlement has been reached with all the parties.A decision and order approving the settlement was issued by the NMPRC in October 2010.The transaction is expected to close in late October or early November 2010. Pending and Recently Concluded Regulatory Proceedings— FERC Transmission Formula Rate Case — In December 2007, SPS filed a transmission formula rate with the FERC.The FERC accepted the filing, initiated settlement and hearing procedures, and interim rates went into effect on July 6, 2008, subject to refund.An uncontested, partial settlement was reached in September 2009.The settlement, including an 11.27 percent ROE and a future test year, was approved by the FERC in December 2009.The remaining cost allocation of the radial transmission lines issue was resolved by a settlement filed in June 2010, where the expense of the Cap Rock Energy Corporation (Cap Rock) 230 kilovolt (KV) lines was assigned to overall transmission facilities and not directly assigned to Cap Rock.This is subject to a future change in configuration of the 230 KV lines.The radial line settlement was approved by the FERC in August 2010. Wholesale Rate Complaints — In November2004, Golden Spread Electric, Lyntegar Electric, Farmer’s Electric, Lea County Electric, Central Valley Electric and Roosevelt County Electric, all wholesale cooperative customers of SPS, filed a rate complaint with the FERC alleging that SPS’ rates for wholesale service were excessive and that SPS had incorrectly calculated monthly fuel cost adjustment charges to such customers (the complaint).Cap Rock, another full-requirements customer of SPS, Public Service Company of New Mexico (PNM) and Occidental Permian Ltd. and Occidental Power Marketing, L.P. (Occidental), SPS’ largest retail customer, intervened in the proceeding. In April2008, the FERC issued its order on the complaint applied to the remaining non-settling parties.In July2008, SPS submitted its compliance report to the FERC and calculated the base rate refund for the 18-month period to be $6.1million and the fuel refund to be $4.4million.Several wholesale customers protested these calculations.As of Sept. 30, 2010, SPS has accrued an amount it believes is sufficient to cover the estimated refund obligation related to these complaints.The status of various settlements and the applicable regulatory approvals are discussed below.At this time, PNM, which filed a separate complaint, is the only party that has not settled. Golden Spread Complaint Settlement — SPS reached a settlement with Golden Spread (which included Lyntegar Electric) and Occidental in December 2007 regarding base rate and fuel issues raised in the complaint described above as well as a subsequent rate proceeding.The FERC approved the settlement in April 2008.The PUCT and NMPRC approvals were obtained in the first quarter of 2010 eliminating the potential contingent payments by SPS resulting from an adverse cost assignment decision or a failure to obtain state approvals. New Mexico Cooperatives’ Complaint Settlement — In June2010, the FERC approved the settlement with Farmers’ Electric Cooperative of New Mexico, Lea County Electric Cooperative, Central Valley Electric Cooperative and Roosevelt County Electric Cooperative, and Occidental.The settlement resolves all issues arising from the complaint docket and implements a replacement contract with a formula production rate at 10.5percent ROE and extended the term of its requirements sale to the four wholesale customers. The four wholesale customers must reduce their power purchases by 90 to 100 megawatts (MW) in 2012, and implement staged reductions in system average cost power purchases through the term of the agreement, which terminates in May2026.The settlement made the replacement contract contingent on certain state approvals, which were obtained by SPS.In the event that all state regulatory approvals had not been received, the settlement included a one time contingent payment of $12million by SPS to these wholesale customers. These wholesale customers agreed to hold SPS harmless from any future adverse regulatory treatment regarding the proposed wholesale power sale.As a result of the FERC approval of the settlement and resolution of the complaint with the New Mexico cooperatives, SPS released previously established reserves of $11.5 million in the second quarter of 2010. The New Mexico parties and NMPRC staff filed a stipulation to resolve the NMPRC proceeding.The NMPRC issued a final order approving the stipulation in August 2010.The PUCT approved the settlement replacement arrangement in September2010. Cap Rock Complaint Settlement— In July 2010, SPS and Cap Rock filed a settlement agreement with the FERC.Subject to FERC approval of the settlement agreement, SPS will pay Cap Rock $1 million to resolve all remaining base rate and fuel claims against SPS.Cap Rock also agrees that its production base rates will be converted to a formula rate design.The complaint settlement agreement isstill pending FERC approval. 9 Table of Contents 6. Commitments and Contingent Liabilities Except to the extent noted below and in Note 5 to the financial statements in this Quarterly Report on Form10-Q, the circumstances set forth in Notes 13 and 14 to the financial statements in SPS’ Annual Report on Form10-K for the year ended Dec.31,2009, appropriately represent, in all material respects, the current status of commitments and contingent liabilities and are incorporated herein by reference.The following include commitments, contingencies and unresolved contingencies that are material to SPS’ financial position. Commitments Variable Interest Entities— Effective Jan. 1, 2010, SPS adopted new guidance on consolidation of variable interest entities contained in ASC 810 Consolidation.The guidance requires enterprises to consider the activities that most significantly impact an entity’s financial performance, and power to direct those activities, when determining whether an entity is a variable interest entity and whether an enterprise is a variable interest entity’s primary beneficiary. Purchased Power Agreements — SPS has entered into agreements with other utilities and energy suppliers for purchased power to meet system load and energy requirements, replace generation from company-owned units under maintenance or during outages, and meet operating reserve obligations. SPS has various pay-for-performance contracts with expiration dates through the year 2033.In general, these contracts provide for energy payments based on actual power taken under the contracts as well as capacity payments.Capacity payments are typically contingent on the independent power producing entity meeting certain contract obligations, including plant availability requirements.Certain contractual payments are adjusted based on market indices; however, the effects of price adjustments are mitigated through purchased energy cost recovery mechanisms. Certain purchased power agreements that either require SPS to reimburse independent power producing entities for natural gas fuel costs, or which contain tolling arrangements under which SPS procures the natural gas required to produce the energy that SPS purchases, have been determined by SPS to create variable interests in the independent power producing entities.Therefore, certain independent power producing entities are variable interest entities. SPS purchases power from independent power producing entities that own natural gas fueled power plants.Under certain purchased power agreements with these entities, SPS is required to reimburse natural gas fuel costs, or to participate in tolling arrangements under which SPS procures the natural gas required to produce the energy that SPS purchases.These purchased power agreements have been determined by SPS to create variable interests in the independent power producing entities; therefore, certain independent power producing entities are variable interest entities. SPS is not subject to risk of loss from the operations of these entities, and no significant financial support has been, or is in the future required to be provided other than contractual payments for energy and capacity set forth in purchased power agreements. SPS has evaluated each of these variable interest entities for possible consolidation, including review of qualitative factors such as the length and terms of the contract, control over O&M, historical and estimated future fuel and electricity prices, and financing activities.SPS has concluded that these entities are not required to be consolidated in its financial statements because it does not have the power to direct the activities that most significantly impact the entities’ economic performance.As of Sept. 30, 2010 and Dec.31,2009, SPS had approximately 1,027 MW of capacity under long-term purchased power agreements with entities that have been determined to be variable interest entities. Fuel Contracts — SPS purchases all of its coal requirements for its Harrington and Tolk electric generating stations from TUCO, Inc. (TUCO) under contracts for those facilities that expire in 2016 and 2017, respectively.TUCO arranges for the purchase, receiving, transporting, unloading, handling, crushing, weighing, and delivery of coal to meet SPS’ requirements.TUCO is responsible for negotiating and administering contracts with coal suppliers, transporters and handlers. No significant financial support has been, or is in the future, required to be provided to TUCO by SPS, other than contractual payments for delivered coal.However, the fuel contracts have been determined to create a variable interest in TUCO due to SPS’ reimbursement of certain fuel procurement costs, and therefore TUCO is a variable interest entity.SPS has concluded that it is not the primary beneficiary of TUCO because SPS does not have the power to direct the activities that most significantly impact TUCO’s economic performance. 10 Table of Contents Environmental Contingencies SPS has been, or is currently, involved with the cleanup of contamination from certain hazardous substances at several sites.In many situations, SPS believes it will recover some portion of these costs through insurance claims.Additionally, where applicable, SPS is pursuing, or intends to pursue, recovery from other potentially responsible parties (PRPs) and through the rate regulatory process.New and changing federal and state environmental mandates can also create added financial liabilities for SPS, which are normally recovered through the rate regulatory process.To the extent any costs are not recovered through the options listed above, SPS would be required to recognize an expense Site Remediation — SPS must pay all or a portion of the cost to remediate sites where past activities of SPS or other parties have caused environmental contamination.Environmental contingencies could arise from various situations, including third party sites, for which SPS is alleged to be a PRP that sent hazardous materials and wastes.At Sept. 30, 2010 and Dec.31,2009, the liability for the cost of remediating these sites was estimated to be $0.1 million. Third Party and Other Environmental Site Remediation Asbestos Removal — Some of SPS’ facilities contain asbestos.Most asbestos will remain undisturbed until the facilities that contain it are demolished or renovated.SPS has recorded an estimate for final removal of the asbestos as an asset retirement obligation.See additional discussion of asset retirement obligations in Note 14 of the SPS Annual Report on Form10-K for the year ended Dec.31,2009.It may be necessary to remove some asbestos to perform maintenance or make improvements to other equipment.The cost of removing asbestos as part of other work is immaterial and is recorded as incurred as operating expenses for maintenance projects, capital expenditures for construction projects or removal costs for demolition projects. Other Environmental Requirements Environmental Protection Agency (EPA) Greenhouse Gas (GHG) Rulemaking — In December 2009, in response to the U.S. Supreme Court’s decision in Massachusetts v. EPA, 549 U.S. 497 (2007), the EPA issued its “endangerment” finding that GHG emissions endanger public health and welfare and that emissions from motor vehicles contribute to the GHGs in the atmosphere.The EPA has promulgated permit requirements for GHGs for large new and modified stationary sources, such as power plants.These regulations will become applicable in 2011. Clean Air Interstate Rule (CAIR)— In March2005, the EPA issued the CAIR to further regulate sulfur dioxide (SO2) and nitrogen oxide (NOx) emissions.The objective of CAIR is to cap emissions of SO2 and NOx in the eastern United States, including Texas.In 2008, the U.S. Court of Appeals for the District of Columbia vacated and remanded CAIR.In July 2010, the EPA issued the proposed Clean Air Transport Rule (CATR), which would replace CAIR by requiring SO2 and NOx reductions in 31 states and the District of Columbia.The EPA is proposing to reduce these emissions through federal implementation plans for each affected state.The EPA's preferred approach would set emission limits for each state and allow limited interstate emissions trading.As proposed, CATR will impact operations in Texas in the form of ozone season NOx emission allowances.SPS is analyzing the proposed rule to determine whether emission reductions are needed from facilities.Until CATR becomes final, SPS will continue activities to support CAIR compliance. Under CAIR’s cap and trade structure, SPS can comply through capital investments in emission controls or purchase of emission allowances from other utilities making reductions on their systems.The remaining scheduled capital investments for NOx controls in the SPS region are estimated at $16.4 million.For 2009, the NOx allowance compliance costs were $1.7million.The estimated NOx allowance cost for 2010 is $0.5million.Annual purchases of SO2 allowances are estimated up to $4.5million each year, beginning in 2013, for phaseI.If CATR is implemented as proposed then no SO2 allowances would be purchased since CATR replaces CAIR.SPS believes the cost of any required capital investment or allowance purchases will be recoverable from customers in rates. Clean Air Mercury Rule(CAMR) — In March2005, the EPA issued the CAMR, which regulated mercury emissions from power plants.The Texas Commission on Environmental Quality (TCEQ) adopted by reference the EPA model program.In February2008, the U.S. Court of Appeals for the District of Columbia vacated the CAMR, which impacted federal CAMR requirements, but not necessarily state-only mercury legislation and rules.The EPA has agreed to finalize Maximum Achievable Control Technology emission standards for all hazardous air pollutants from electric utility steam generating units by November2011 to replace the CAMR.SPS anticipates that the EPA will require affected facilities to demonstrate compliance within three to five years.At this time, Texas has not adopted any state-only mercury requirements. 11 Table of Contents Regional Haze Rules— In June2005, the EPA finalized amendments to the July1999 regional haze rules.These amendments apply to the provisions of the regional haze rulethat require emission controls, known as best available retrofit technology (BART), for industrial facilities emitting air pollutants that reduce visibility by causing or contributing to regional haze.Some of SPS’ generating facilities will be subject to BART requirements.Some of these facilities are located in regions where CAIR is effective.The TCEQ had determined that facilities may use CAIR as a substitute for BART for NOx and SO2. Proposed Coal Ash Regulation —In June 2010, the EPA published a proposed rule seeking comment on whether to regulate coal combustion byproducts (often referred to as coal ash) as a special waste(subject to many of the requirements for hazardous waste) or as a solid (nonhazardous)waste. Coal ash is currently exempt from hazardous waste regulation.The EPA’s proposal would result in more comprehensive and expensive requirements related to management and disposal of coal ash.The EPA has extended the public comment period on the proposed rule until Nov. 19, 2010.The EPAis also seeking comment onwhat regulations are appropriate for the beneficial reuse of coal ash. The timing, scope and potential cost of any final rule that might be implemented are not determinable at this time. Cunningham Draft Compliance Order — On Feb.18, 2010, SPS received a draft compliance order from the New Mexico Environment Department (NMED) for Cunningham Station.In the draft order, NMED alleges that Cunningham exceeded its permit limits for NOx on 7,336 occasions and failed to report these exceedances as required by its permit.The draft order included a proposed penalty of $16.1million.On Sept. 28, 2010, the NMED issued a final compliance order, which reduced the alleged NOx exceedances to approximately 4,000 occasions and the proposed penalty to $7.6 million.SPS intends to request an administrative hearing to contest the order. Legal Contingencies Lawsuits and claims arise in the normal course of business. Management, after consultation with legal counsel, has recorded an estimate of the probable cost of settlement or other disposition of them. The ultimate outcome of these matters cannot presently be determined. Accordingly, the ultimate resolution of these matters could have a material adverse effect on SPS’ financial position and results of operations. Environmental Litigation State of Connecticut vs. Xcel Energy Inc. et al.— In 2004, the attorneys general of eight states and New York City, as well as several environmental groups, filed lawsuits in U.S. District Court in the Southern District of New York against five utilities, including Xcel Energy, the parent company of SPS, to force reductions in carbon dioxide (CO2) emissions.The other utilities include American Electric Power Co., Southern Co., Cinergy Corp. and Tennessee Valley Authority.The lawsuits allege that CO2 emitted by each company is a public nuisance.The lawsuits do not demand monetary damages.Instead, the lawsuits ask the court to order each utility to cap and reduce its CO2 emissions.On Sept.19, 2005, the court granted a motion to dismiss on constitutional grounds.On appeal in September 2009, the U.S. Court of Appeals for the Second Circuit reversed the lower court decision.In August 2010, defendants filed a petition for review with the U.S. Supreme Court. Comer vs. Xcel EnergyInc. et al.— In 2006, Xcel Energy, the parent company of SPS, received notice of a purported class action lawsuit filed in U.S. District Court in the Southern District of Mississippi.The lawsuit names more than 45 oil, chemical and utility companies, including Xcel Energy, as defendants and alleges that defendants’ CO2 emissions “were a proximate and direct cause of the increase in the destructive capacity of Hurricane Katrina.”Plaintiffs allege negligence and public and private nuisance and seek damages related to the loss resulting from the hurricane.Xcel Energy believes this lawsuit is without merit and intends to vigorously defend itself against these claims.In August2007, the court dismissed the lawsuit in its entirety against all defendants on constitutional grounds.Plaintiffs filed a notice of appeal to the U.S. Court of Appeals for the Fifth Circuit.In October 2009, the U.S. Court of Appeals for the Fifth Circuit reversed the district court decision, in part, concluding that the plaintiffs pleaded sufficient facts to overcome the constitutional challenges that formed the basis for dismissal by the district court.A subsequent petition by defendants, including Xcel Energy, for en banc review was granted.On May 28, 2010, the U.S. Court of Appeals for the Fifth Circuit ruled that it lacked an en banc quorum of nine active members to hear the case.It dismissed the appeal, which resulted in the reinstatement of the district court’s opinion dismissing the case.Plaintiffs subsequently filed with the U.S. Supreme Court a writ of mandamus, which is a procedure requesting the court to order the Fifth Circuit to review plaintiffs’ earlier appeal.Defendants intend to oppose this request. 12 Table of Contents Native Village of Kivalina vs. Xcel EnergyInc. et al.— In 2008, the City and Native Village of Kivalina, Alaska, filed a lawsuit in U.S. District Court for the Northern District of California against Xcel Energy, the parent company of SPS, and 23 other utilities, oil, gas and coal companies.Plaintiffs claim that defendants’ emission of CO2 and other GHGs contribute to global warming, which is harming their village.Xcel Energy believes the claims asserted in this lawsuit are without merit and joined with other utility defendants in filing a motion to dismiss on June30, 2008.In October 2009, the U.S. District Court dismissed the lawsuit on constitutional grounds.In November 2009, plaintiffs filed a notice of appeal to the U.S. Court of Appeals for the Ninth Circuit.All briefs related to this appeal have been filed.It is unknown when the Ninth Circuit will render a final opinion. 7. Short-Term Borrowings and Other Financing Instruments Commercial Paper— At Sept. 30, 2010 and Dec.31,2009, SPS had no commercial paper outstanding.The total commercial paper available for issuance was $248 million. Money Pool — Xcel Energy and its utility subsidiaries have established a money pool arrangement that allows for short-term investments in and borrowings from the utility subsidiaries between each other.The holding company may make investments in the utility subsidiaries at market-based interest rates; however, the utility money pool arrangement does not allow the utility subsidiaries to make investments in the holding company. The following table presents the money pool investments (borrowings) for SPS: (Millions of Dollars) Sept.30, 2010 Dec.31, 2009 Money pool (borrowings) investments $ ) $ 77 Weighted average interest rate 0.35 % 0.36 % Money pool borrowing limit $ $ 8. Long-Term Borrowings and Other Financing Instruments In February2010, SPS redeemed its $25.0million pollution control obligations, securing pollution control revenue bonds, due July1,2016. 9. Derivative Instruments and Fair Value Measurements SPS may enter into derivative instruments, including forward contracts, futures, swaps and options, to reduce risk in connection with changes in interest rates and electric utility commodity prices. Short-Term Wholesale and Commodity Trading Risk — SPS conducts an immaterial amount of short-term wholesale and commodity trading activities, including the purchase and sale of electric capacity, energy and energy related instruments.SPS’ risk management policy allows management to conduct these activities within guidelines and limitations as approved by its risk management committee, which is made up of management personnel not directly involved in the activities governed by the policy. Interest Rate Derivatives — SPS may enter into various instruments that effectively fix the interest payments on certain floating rate debt obligations or effectively fix the yield or price on a specified benchmark interest rate for a specific period.These derivative instruments are generally designated as cash flow hedges for accounting purposes. At Sept. 30, 2010, accumulated other comprehensive losses related to interest rate derivatives included $0.2 million of net losses expected to be reclassified into earnings during the next 12months as the related hedged interest rate transactions impact earnings. Accumulated other comprehensive losses related to interest rate derivatives reclassified into earnings during the three months ended Sept. 30, 2010 and Sept. 30, 2009 were $0.1 million and $0.3 million, respectively.Accumulated other comprehensive losses related to interest rate derivatives reclassified into earnings during the nine months ended Sept. 30, 2010 and Sept. 30, 2009 were $0.2 million and $0.8 million, respectively. Commodity Derivatives — SPS may enter into derivative instruments to manage variability of future cash flows from changes in commodity prices in its electric utility operations.This could include the purchase or sale of energy or energy-related products.At Sept. 30, 2010 and Dec.31,2009, SPS held no commodity derivatives.Changes in the fair value of non-trading commodity derivative instruments are recorded in other comprehensive income or deferred as a regulatory asset or liability.The classification as a regulatory asset or liability is based on the commission approved regulatory recovery mechanisms. 13 Table of Contents The following table shows the major components of derivative instruments valuation in the balance sheets: Sept.30, 2010 Dec.31, 2009 (Thousands of Dollars) Derivative Instruments Valuation - Assets Derivative Instruments Valuation -Liabilities Derivative Instruments Valuation - Assets Derivative Instruments Valuation - Liabilities Long-term purchased power agreements $ In 2003, as a result of implementing new guidance on the normal purchase exception for derivative accounting contained in ASC 815 Derivatives and Hedging, SPS began recording several long-term purchased power agreements at fair value due to accounting requirements related to underlying price adjustments.As these purchases are recovered through normal regulatory recovery mechanisms in the respective jurisdictions, the changes in fair value for these contracts were offset by regulatory assets and liabilities.During 2006, SPS qualified these contracts under the normal purchase exception.Based on this qualification, the contracts are no longer adjusted to fair value and the previous carrying value of these contracts will be amortized over the remaining contract lives along with the offsetting regulatory assets and liabilities. Financial Impact of Qualifying Cash Flow Hedges — The impact of qualifying interest rate cash flow hedges on SPS’ accumulated other comprehensive income, included as a component of common stockholder’s equity, is detailed in the following table: Three Months Ended Sept. 30, (Thousands of Dollars) Accumulated other comprehensive loss related to cash flow hedges at July 1 $ ) $ ) After-tax net realized losses on derivative transactions reclassified into earnings 44 Accumulated other comprehensive loss related to cash flow hedges at Sept. 30 $ ) $ ) Nine Months Ended Sept. 30, (Thousands of Dollars) Accumulated other comprehensive loss related to cash flow hedges at Jan. 1 $ ) $ ) After-tax net realized losses on derivative transactions reclassified into earnings Accumulated other comprehensive loss related to cash flow hedges at Sept. 30 $ ) $ ) Fair Value Measurements ASC 820 Fair Value Measurements and Disclosures provides a single definition of fair value and requires certain disclosures about assets and liabilities measured at fair value. A hierarchal framework for disclosing the observability of the inputs utilized in measuring assets and liabilities at fair value is established by this guidance. The three levels in the hierarchy are as follows: Level 1 — Quoted prices are available in active markets for identical assets or liabilities as of the reported date. The types of assets and liabilities included in Level 1 are highly liquid and actively traded instruments with quoted prices. Level 2 — Pricing inputs are other than quoted prices in active markets, but are either directly or indirectly observable as of the reported date.The types of assets and liabilities included in Level 2 are typically either comparable to actively traded securities or contracts, or priced with models using highly observable inputs. Level 3 — Significant inputs to pricing have little or no observability as of the reported date.The types of assets and liabilities included in Level 3 are those valued with models requiring significant management judgment or estimation. SPS had no assets or liabilities measured at fair value on a recurring basis as of Sept. 30, 2010 and Dec.31,2009. 14 Table of Contents Financial Instruments The estimated fair values of SPS’ recorded financial instruments are as follows: Sept.30, 2010 Dec.31, 2009 (Thousands of Dollars) Carrying Amount Fair Value Carrying Amount Fair Value Other investments $ Long-term debt The fair value of cash and cash equivalents, notes and accounts receivable, notes and accounts payable and short-term debt are not materially different from their carrying amounts because of the short-term nature of these instruments and/or because the stated rates approximate market rates.The fair value of SPS’ long-term investments are estimated based on quoted market prices for those or similar investments.The fair value of SPS’ long-term debt is estimated based on the quoted market prices for the same or similar issues or the current rates for debt of the same remaining maturities and credit quality. The fair value estimates presented are based on information available to management as of Sept. 30, 2010 and Dec.31, 2009.These fair value estimates have not been comprehensively revalued for purposes of these financial statements since that date and current estimates of fair value may differ significantly. Letters of Credit — SPS uses letters of credit, generally with terms of one year, to provide financial guarantees for certain operating obligations.At Sept. 30, 2010 there were no letters of credit outstanding.At Dec.31,2009, there were $10.0 million of letters of credit outstanding.The contract amounts of these letters of credit approximate their fair values and are subject to fees determined in the marketplace. Other Income (Expense), Net Other income (expense), net, consisted of the following: Three Months Ended Sept.30, Nine Months Ended Sept.30, (Thousands of Dollars) Interest income (expense) $
